Case 1:20-cv-11944-RGS Document 48 Filed 07/20/21 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

Eugene Scalia )
Secretary of Labor, }
United States Department of Labor }
Plaintiff )
Vv.

) Civil Action No. 120-cv-

11944-RGS

JKA Construction Inc., )

Mendes Candido Farmers Corporation

(Terminated 04/13/2021)

)

)

Luiz Mauro Vilela Jr. }
Defendants }
}

NOTICE OF APPEAL

The Defendant JKA Construction, Inc (“JKA”) hereby gives notice of appeal
from the following:

Docket no.44 Entry of default Judgment against JKA in June 29, 2021

Docket no. 47 Denial of the motion to vacate and default entered July 7, 2021

Dated: July 20, 2021 Attorney for Defendant,

[is/f
Roger S. Davis

DAVIS & RUBIN

 
Case 1:20-cv-11944-RGS Document 48 Filed 07/20/21 Page 2 of 2

DAVIS & RUBIN

21 McGrath Highway, No. 505
Quincy, MA 02169-5351
{617) 471-4300

Tax Court Bar No. DRO116

CERTIFICATE OF SERVICE

I hereby certify that on July 20, 2021 a copy of the foregoing Defendant’s
Notice of Appeal was served via pre-paid postal mail on Wilkinson, Emily
Esquire, Attorney, for the Plaintiff at her address at Department of Labor JFK
Building, 25 New Sudbury Street, and Room 375 Boston, MA 02203.

- Dated: July 20, 2021 Attorney for Defendant,

[isl{
Roger 8S. Davis
DAVIS & RUBIN
21 McGrath Highway, No. 505
Quincy, MA 02169-5351
(617) 471-4300
. Tax Court Bar No. DRO116

 
